DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a) as being anticipated by Millins.
Millins [Fig. 1-2; col. 2, l. 51 to col. 3, l. 17] teaches an apparatus for intermediately storing double-length substantially cylindrical semi-finished products, the apparatus comprising: a tipping apparatus 16 for forming double-length substantially cylindrical semi-finished products [col. 1, l. 44-50], a cutting device 26 for cutting the double-length semi-finished products into single products; a packer for packing the single products; and a transport system 18/19/24 for transporting the double-length semi-finished products from the tipping apparatus to the cutting device to cut the double-length semi-finished products into single products and transporting the single from the cutting device to the packer [col. 1, l. 51-61], wherein a reversible conveyer 22A (buffer) is arranged between the tipping apparatus and the cutting device for intermediately storing double-length substantially cylindrical semi-finished products, wherein the transport system comprises a mass-flow transport for transporting the single products from the cutting device to the packer. Regarding the limitations that the single products are unbalanced and have a length of 40-50 mm, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Millins. 
Regarding claim 2, Millins teaches that cutting takes places near the packer [col. 1, l. 44-50]. This suggests to one of ordinary skill in the art that the distance between the cutting machine and the packer is relatively small compared to the distance overall of the apparatus, i.e. a transport distance between the cutting device and the packer is less than 50 percent of the total transport distance between the tipping apparatus and the packer. This configuration would have been obvious to one of ordinary skill in the art in order to cut the double-length products near the packer as suggested by Millins. 
Regarding claims 4, 5, 8, and 9, although Millins does not specify the capacity of the buffer, these limitations are directed to the scaling of the apparatus, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.) As the apparatus of Millins is capable of being scaled up, the limitations directed to the capacity of the buffer do not establish patentability of the claimed apparatus over the apparatus of Millins as they would have been obvious to one of ordinary skill in the art to achieve predictable results. 
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Millins as applied to claim 1 above, and further in view of GB 1299174 (Heybourn). 
Millins teaches the reservoir comprising the buffer may be as described in British patent No. 1,299,174 [col. 4, l. 41-45] (Heybourn) but does not disclose further details. Heybourn teaches buffer is a . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Millins as applied to claim 1 above, and further in view of Novak (US 2011/0048435).
Millins does not teach a control device for online controlling semi-finished products. Novak teaches a feeder system for rod components of tobacco products comprising a control device for online control [0040]. It would have been obvious to one of ordinary skill in the art to include in the apparatus of Millins a control device for online control, i.e. controlling semi-finished products, for automatic regulation and control of the apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ERIC YAARY/Examiner, Art Unit 1747